DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on March 8, 2022.
Claim 1 has been amended and is hereby entered.
Claim 5 has been canceled. Claims 2 – 4 have been previously cancelled.
Claims 1 and 6 – 10 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 21, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed March 8, 2022, caused the withdrawal of the rejection of claims 1, 6 and 10 under 35 U.S.C. 103 as unpatentable over Vergelati in view of “Fiber” as set forth in the office action filed December 10, 2021.
Applicant’s amendments to the claims, filed March 8, 2022, caused the withdrawal of the rejection of claims 7 and 9 under 35 U.S.C. 103 as unpatentable over Vergelati in view of “Fiber” and further in view of Hwang as set forth in the office action filed December 10, 2021.
Applicant’s amendments to the claims, filed March 8, 2022, caused the withdrawal of the rejection of claim 8 under 35 U.S.C. 103 as unpatentable over Vergelati in view of “Fiber” and further in view of Tsuzuki as set forth in the office action filed December 10, 2021.
Applicant’s amendments to the claims, filed March 8, 2022, caused the withdrawal of the rejection of claim 5 under 35 U.S.C. 103 as unpatentable over “Fiber” and Van Broekhoven as set forth in the office action filed December 10, 2021. Claim 5 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 - 10  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 - 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require toothbrush bristles comprising 60-80% by weight of polyketone. Applicant cites page 5 of the specification as filed as support for this limitation. Page 5 of the specification teaches a polyketone blend that includes 60 – 80 wt% of the linear alternate polyketone polymer and 20 – 40 wt% of at least one water-insoluble polymer. This is narrower than the scope of claim 1 as amended, which does not require a water-insoluble polymer nor does it require a polymer blend. Therefore, claim 1 as amended does not appear to have support in the specification as originally filed and appears to constitute new matter.
Claims 6 – 10 are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to require toothbrush bristles comprising 60 – 80 % by weight of polyketone. This renders the claim indefinite because it is not clear what the total weight is, i.e. “by weight of what.” For instance, the weight of the polyketone could be based on the weight of a single toothbrush bristle, the weight of all the toothbrush bristles, or the weight could be of the polymeric component of the bristles only, exclusive of any additives.
For examination purposes, the claim is interpreted to encompass at least any of the above interpretations.
Claims 6 – 10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann (US6150474A).
Stoppelmann teaches polymer blend compositions comprising polyketones and polyamides (Abstract). These polymers can be extruded into filaments (Claim 11). As per claim 1 and 6, Stoppelmann teaches:
Toothbrush bristles comprising 60 – 80% by weight of polyketone and nylon (Column 2, Lines 26 – 52: “The present invention includes a polymer blend composition that includes a linear alternating polyketone polymer…. The polymer blend composition of the present invention also includes at least one polyamide…. The mixture ratio of the polyamide… to the polyketone polymer, relative to the polymer blend composition ranges from 95 – 5 wt% to 5 to 95 wt%.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
Wherein the polyketone is represented by the following chemical formula 
    PNG
    media_image1.png
    44
    390
    media_image1.png
    Greyscale
 wherein x:y is 1:10 – 10:1 (Stoppelmann teaches that the polyketones are of the formula 
    PNG
    media_image2.png
    60
    592
    media_image2.png
    Greyscale
where G is an alpha-olefin monomer having at least 3 carbon atoms, preferably propylene and the ratio of x to y is not more than 0.5 (Column 3, Lines 9 – 20).)
Table 2 of Stoppelmann teaches that the properties such as melt viscosity index, strength, stress, elongation at break, dimensional stability and the crystallization rate are all related to the proportion of polyamide to polyketone in the polymer blend. Higher amounts of polyketones provide improved strength, increased dimensional stability and reduced crystallization rate (Table 2). Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide a polymer blend with the amount of polyketone claimed motivated by the desire to predictably provide filaments with desired levels of strength, dimensional stability and crystallization rate as taught by Stoppelmann (Table 2). 
The phrase “toothbrush bristles” is interpreted as a statement of intended use. Stoppelmann teaches that the polymer blend can be extruded into filaments (Claim 11), which is interpreted as being structurally the same as bristles. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.

Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US20050022328A1) in view of Stoppelmann (US6150474A).
Weihrauch teaches a monofilament with antimicrobial properties for use as a bristle (Abstract). As per claims 1, 6, 7 and 10, Weihrauch teaches:
A toothbrush comprising toothbrush bristles ([0018]: “The inventive monofilament is particularly advantageous for brushes or paintbrushes in body or hair care, preferably for toothbrushes.”)
The toothbrush bristles comprising at least one water-insoluble polymer material selected from the group consisting of… nylon ([0016]: “The inventive monofilament can be made from polymers which are suitable for the respective purposes, e.g. a polyamide….”)
The toothbrush bristles comprising at least one selected from the group consisting of… anti-bacterial agent… ([0002]: “The invention concerns a monofilament with antimicrobial properties for use as a bristle, consisting of an extruded polymer with silver particles which are dispersed in the polymer matrix.”)
While Weihrach teaches that the monofilaments made be made from polymers suitable for the purpose, including polyamides ([0016]), Weihrauch does not teach:
The toothbrush bristles comprise 60 – 80% by weight of polyketone
Wherein the polyketone is represented by the following chemical formula 
    PNG
    media_image1.png
    44
    390
    media_image1.png
    Greyscale
 wherein x:y is 1:10 – 10:1
Stoppelmann teaches polymer blends of linear polyketones polymers and polyamides (Abstract). The polyketones are of the formula 
    PNG
    media_image2.png
    60
    592
    media_image2.png
    Greyscale
where G is an alpha-olefin monomer having at least 3 carbon atoms, preferably propylene and the ratio of x to y is not more than 0.5 (Column 3, Lines 9 – 20). Table 2 of Stoppelmann teaches that the properties such as melt viscosity index, strength, stress, elongation at break, dimensional stability and the crystallization rate are all related to the proportion of polyamide to polyketone in the polymer blend. Higher amounts of polyketones provide improved strength, increased dimensional stability and reduced crystallization rate (Table 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric bristle composition of Weihrauch to include polyketone in the amount claimed motivated by the desire to predictably provide bristles with desired levels of strength, dimensional stability and crystallization rate as taught by Stoppelmann (Table 2). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US20050022328A1) in view of Stoppelmann (US6150474A), as applied to claims 1, 6, 7 and 10 above, and further in view of Tsuzuki (JP2005211383, using the previously provided machine translation).
As per claim 8, the prior art combination does not teach:
The toothbrush bristles are fine bristles having a needle-like shape at the end thereof, wherein a diameter of the end of the needle-like shape is 0.02 mm or less
Tsuzuki teaches bristles having a tapered end to provide improved cleaning of dental plaque in between teeth and between a tooth and a gum (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of the prior art combination to provide a fiber with a taper at the end and a diameter within the claimed range, motivated by the desire to predictably provide a toothbrush bristle that is capable of providing improved cleaning in between teeth and in between teeth and gums (Abstract), based on the intended application. Since the end is tapered, it would be reasonable to expect that the end has a diameter less than the diameter of the bristle, such as the claimed range in order to penetrate the regions between the teeth and gums.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch (US20050022328A1) in view of Stoppelmann (US6150474A), as applied to claims 1, 6, 7 and 10 above, and further in view of Hwang (KR101281635, using the previously provided Machine Translation).
As per claim 9, the prior art combination does not teach
The toothbrush bristles have a diameter of 0.1 mm – 0.13 mm 
Hwang teaches bristles of toothbrushes having a diameter of 50 – 300 µm (Claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a range of bristle diameter, such as that claimed, because the range is specifically taught by Hwang as a diameter suitable for toothbrush bristles (Hwang, Claim 6).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789